                       IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION
                               NO. 4:17-CV-00079-BO

KEVIN D. CLANTON,                                      )
           Plaintiff,                                  )
                                                       )       ORDER APPROVING
       vs.                                             )       APPLICATION FOR
                                                       )       ATTORNEY FEES UNDER
NANNCY A. BERRYHILL,                                   )       THE EQUAL ACCESS TO
ACTING COMMISSIONER OF                                 )       JUSTICE ACT
SOCIAL SECURITY                                        )
ADMINISTRATION,                                        )
          Defendant.                                   )

******************************************************************************
       The matter comes before the court on the Plaintiffs Application for Payment of Attorney
                                                                                      ,-



Fees pursuant to the Equal Access to Justice Act, 28 U.S.C.A. § 2412. And it appearing the

Plaintiff is the prevailing party, that no substantial justification exists that would render the

payment of attorney fees in this matter unjust,

       IT IS HEREBY ORDERED Plaintiff's application for attorney fees is APPROVED in the

amount of $4,473.00, this therJ.J day of    t>t;t-- 2018.

                                                                                     ~
                                                           ~I
                                                           CHIEF UNITED STATES DISTRICT ruDGE
